11/06/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0182



                             No. DA 20-0182

IN THE MATTER OF:

A.D.Y.,
           Respondent and Appellant.


                                ORDER


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including December 14, 2020, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                               Electronically signed by:
                                                                James Jeremiah Shea
                                                          Justice, Montana Supreme Court
                                                                  November 6 2020